Title: General Orders, 7 January 1776
From: Washington, George
To: 

 

Head Quarters, Cambridge, Jany 7th 1776
Parole Lynch.Countersign Morris.


The Adjutant General will this day deliver to the Brigade Majors, the number of the new Articles of war, necessary for each Regiment, in their respective Brigades; and that no mistake, in regard to the said Articles may possibly happen; each Book is signed by the Honorable John Hancock Esqr. President of the Continental Congress; and countersign’d upon the Title page, by William Tudor Esqr. Judge Advocate of the army of the United Colonies.
